i          i     i                                                                             i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00172-CV

    IN RE Jose E. ROBLES and STATE COACH CARTAGE AND DISTRIBUTION, LP

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2010, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus and the response and reply briefs and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP . P. 52.8(a).



                                                                               PER CURIAM




           1
         … This proceeding arises out of Cause No. DC-09-357, styled Noel Pena, et. al. vs. Jose E. Robles, et al.,
pending in the 381st Judicial District Court, Starr County, Texas, the Honorable Jose Luis Garza presiding.